DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT-EMITTING DEVICE COMPRISING ELECTRON SINK LAYER AND APPARATUS INCLUDING THE SAME.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2019/0273214 A1).
Regarding Claim 1, referring to at least Fig. 4 and related text, Li teaches a light-emitting device comprising: a first electrode (101) (paragraph 28); a second electrode facing the first electrode (paragraph 28); an emission layer (103) between the first electrode and the second electrode and comprising quantum dots (paragraph 26); a hole transport region (a region having 102 and 105) between the first electrode and the emission layer (paragraphs 26 and 38); and an electron sink layer (a metal oxide layer) between the emission layer and the hole transport region and comprising an electron transport material (paragraphs 43 disclosing “the metal oxide layer may be disposed between the hole transport layer 102 and the quantum dot light emitting layer 103” and paragraph 44, tin oxide SnO2), wherein the electron transport material comprises a metal, a metal oxide, a metal-containing material, or any combination thereof (paragraph 44.  For example, tin oxide SnO2).
Regarding Claim 2, Li teaches wherein the electron transport material comprises an alkali metal, an alkaline earth metal, a rare earth metal, a transition metal, one or more metal oxides thereof, an alkaline metal complex, an alkaline earth metal complex, or any combination thereof (paragraph 44, tin oxide SnO2).
Regarding Claim 3, Li teaches wherein the electron transport material comprises Yb, Ag, ZnO, TiO.sub.2, WO.sub.3, SnO.sub.2, ITO, Mg-doped ZnO (ZnMgO), Al-doped ZnO (AZO), Ga-doped ZnO (GZO), In-doped ZnO (IZO), Al-doped TiO.sub.2, Ga-doped TiO.sub.2, In-doped TiO.sub.2, Al-doped WO.sub.3, Ga-doped WO.sub.3, In-doped WO.sub.3, Al-doped SnO.sub.2, Ga-doped SnO.sub.2, In-doped SnO.sub.2, Liq, or any combination thereof (paragraph 44, tin oxide SnO2).
Regarding Claim 5, Li teaches wherein the electron sink layer consists of the electron transport material (paragraph 44, tin oxide SnO2).
Regarding Claim 6, Li teaches wherein the hole transport region comprises a hole transport material, and the hole transport material (for example, NiO) and the electron transport material (tin oxide SnO2) are different from each other (paragraphs 33 and 44).
Regarding Claim 7, Li teaches wherein the electron sink layer is at an interface between the hole transport region and the emission layer (paragraph 43).
Regarding Claim 8, Li teaches wherein the hole transport region comprises a hole injection layer (105), a hole transport layer (102), a buffer layer, or any combination thereof (paragraphs 26 and 38), and the electron sink layer is at an interface between the emission layer and a layer adjacent to the second electrode from among layers included in the hole transport region (paragraph 43).
Regarding Claim 9, Li teaches wherein the hole transport region comprises a hole transport layer (102), and the electron sink layer is at an interface between the hole transport layer and the emission layer (paragraph 43).
Regarding Claim 11, Li teaches wherein the quantum dots in the emission layer comprise a Group II-VI semiconductor compound, a Group III-VI semiconductor compound, a Group III-V semiconductor compound, a Group IV-VI semiconductor compound, a Group IV element or compound, a Group semiconductor compound, or any combination thereof (paragraph 37).
Regarding Claim 12, Li teaches wherein the quantum dots in the emission layer comprise a Group III-V semiconductor compound (paragraph 37).
Regarding Claim 13, Li teaches wherein the quantum dots in the emission layer comprise InN, InP, InAs, InSb, InAsP, InGaAs, InGaP, GaP, GaN, GaSb, GaAs, ZnS, ZnSe, ZnTe, ZnO, HgS, HgSe, HgTe, ZnSeS, ZnSeTe, ZnSTe, CdS, CdSe, CdTe, CdSeS, CdSeTe, CdSTe, HgSeS, HgSeTe, HgSTe, CdZnS, CdZnSe, CdZnTe, CdHgS, CdHgSe, CdHgTe, HgZnS, HgZnSe, HgZnTe, ZnCdSe, AgInS, AgInS.sub.2, CuInS, CuInS.sub.2, CuGaO.sub.2, AgGaO.sub.2, AgAlO.sub.2, CulnZnS, In.sub.2S.sub.3, Ga.sub.2S.sub.3, InGaS.sub.3, InGaSe.sub.3, or any combination thereof (paragraph 37).
Regarding Claim 14, Li teaches wherein the quantum dots in the emission layer comprise InP and do not comprise cadmium (Cd) (paragraphs 37.  For example, 103 formed of InP quantum dot material).
Regarding Claim 17, Li teaches further comprising an electron transport region (a region having 106) between the emission layer and the second electrode, wherein the first electrode is an anode (101), and the second electrode is a cathode (104) (paragraphs 26-28 and  42).
Regarding Claim 18, Li teaches wherein the electron transport region comprises ZnO, TiO.sub.2, WO.sub.3, SnO.sub.2, In.sub.2O.sub.3, Nb.sub.2O.sub.5, Fe.sub.2O.sub.3, CeO.sub.2, SrTiO.sub.3, Zn.sub.2SnO.sub.4, BaSnO.sub.3, In.sub.2S.sub.3, ZnSiO, PC.sub.60BM, PC.sub.70BM, Mg-doped ZnO (ZnMgO), Al-doped ZnO (AZO), Ga-doped ZnO (GZO), In-doped ZnO (IZO), Al-doped TiO.sub.2, Ga-doped TiO.sub.2, In-doped TiO.sub.2, Al-doped WO.sub.3, Ga-doped WO.sub.3, In-doped WO.sub.3, Al-doped SnO.sub.2, Ga-doped SnO.sub.2, In-doped SnO.sub.2, Mg-doped In.sub.2O.sub.3, Al-doped In.sub.2O.sub.3, Ga-doped In.sub.2O.sub.3, Mg-doped Nb.sub.2O.sub.5, Al-doped Nb.sub.2O.sub.5, Ga-doped Nb.sub.2O.sub.5, Mg-doped Fe.sub.2O.sub.3, Al-doped Fe.sub.2O.sub.3, Ga-doped Fe.sub.2O.sub.3, In-doped Fe.sub.2O.sub.3, Mg-doped CeO.sub.2, Al-doped CeO.sub.2, Ga-doped CeO.sub.2, In-doped CeO.sub.2, Mg-doped SrTiO.sub.3, Al-doped SrTiO.sub.3, Ga-doped SrTiO.sub.3, In-doped SrTiO.sub.3, Mg-doped Zn.sub.2SnO.sub.4, Al-doped Zn.sub.2SnO.sub.4, Ga-doped Zn.sub.2SnO.sub.4, In-doped Zn.sub.2SnO.sub.4, Mg-doped BaSnO.sub.3, Al-doped BaSnO.sub.3, Ga-doped BaSnO.sub.3, In-doped BaSnO.sub.3, Mg-doped In.sub.2S.sub.3, Al-doped In.sub.2S.sub.3, Ga-doped In.sub.2S.sub.3, In-doped In.sub.2S.sub.3, Mg-doped ZnSiO, Al-doped ZnSiO, Ga-doped ZnSiO, In-doped ZnSiO, or any combination thereof (paragraph 42).

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. (US 2020/0168763 A1; hereinafter “Min”).
Regarding Claim 1, referring to at least Fig. 2 and related text, Min teaches a light-emitting device comprising: a first electrode (310) (paragraph 52); a second electrode facing the first electrode (paragraph 52); an emission layer (350) between the first electrode and the second electrode and comprising quantum dots (paragraph 63); a hole transport region (a region having 342) between the first electrode and the emission layer (paragraph 57); and an electron sink layer (344) between the emission layer and the hole transport region and comprising an electron transport material (paragraph 60), wherein the electron transport material comprises a metal, a metal oxide, a metal-containing material, or any combination thereof (paragraph 60.  For example, p-type ZnO).
Regarding Claim 2, Min teaches wherein the electron transport material comprises an alkali metal, an alkaline earth metal, a rare earth metal, a transition metal, one or more metal oxides thereof, an alkaline metal complex, an alkaline earth metal complex, or any combination thereof (paragraph 60, p-type ZnO).
Regarding Claim 3, Min teaches wherein the electron transport material comprises Yb, Ag, ZnO, TiO.sub.2, WO.sub.3, SnO.sub.2, ITO, Mg-doped ZnO (ZnMgO), Al-doped ZnO (AZO), Ga-doped ZnO (GZO), In-doped ZnO (IZO), Al-doped TiO.sub.2, Ga-doped TiO.sub.2, In-doped TiO.sub.2, Al-doped WO.sub.3, Ga-doped WO.sub.3, In-doped WO.sub.3, Al-doped SnO.sub.2, Ga-doped SnO.sub.2, In-doped SnO.sub.2, Liq, or any combination thereof (paragraph 60, p-type ZnO).
Regarding Claim 4, Min teaches wherein the electron transport material comprises Yb, Ag, ITO, ZnO, ZnMgO, Liq, or any combination thereof (paragraph 60, p-type ZnO).
Regarding Claim 5, Min teaches wherein the electron sink layer consists of the electron transport material (paragraph 60, p-type ZnO).
Regarding Claim 6, Min teaches wherein the hole transport region comprises a hole transport material, and the hole transport material (α-NPD is known as hole injection/transport material) and the electron transport material (p-type ZnO) are different from each other (paragraphs 58 and 60).
Regarding Claim 7, Min teaches wherein the electron sink layer is at an interface between the hole transport region and the emission layer (fig. 2).
Regarding Claim 8, Min teaches wherein the hole transport region comprises a hole injection layer (342), a hole transport layer, a buffer layer, or any combination thereof (paragraph 58), and the electron sink layer is at an interface between the emission layer and a layer adjacent to the second electrode from among layers included in the hole transport region (fig. 2).
Regarding Claim 10, Min teaches wherein a thickness of the electron sink layer is from 0.01 nm to 20 nm (paragraph 62, 344 having a thickness 10 nm).
Regarding Claim 11, Min teaches wherein the quantum dots in the emission layer comprise a Group II-VI semiconductor compound, a Group III-VI semiconductor compound, a Group III-V semiconductor compound, a Group IV-VI semiconductor compound, a Group IV element or compound, a Group semiconductor compound, or any combination thereof (paragraphs 72-74).
Regarding Claim 12, Min teaches wherein the quantum dots in the emission layer comprise a Group III-V semiconductor compound (paragraph 73).
Regarding Claim 13, Min teaches wherein the quantum dots in the emission layer comprise InN, InP, InAs, InSb, InAsP, InGaAs, InGaP, GaP, GaN, GaSb, GaAs, ZnS, ZnSe, ZnTe, ZnO, HgS, HgSe, HgTe, ZnSeS, ZnSeTe, ZnSTe, CdS, CdSe, CdTe, CdSeS, CdSeTe, CdSTe, HgSeS, HgSeTe, HgSTe, CdZnS, CdZnSe, CdZnTe, CdHgS, CdHgSe, CdHgTe, HgZnS, HgZnSe, HgZnTe, ZnCdSe, AgInS, AgInS.sub.2, CuInS, CuInS.sub.2, CuGaO.sub.2, AgGaO.sub.2, AgAlO.sub.2, CulnZnS, In.sub.2S.sub.3, Ga.sub.2S.sub.3, InGaS.sub.3, InGaSe.sub.3, or any combination thereof (paragraphs 72-74).
Regarding Claim 14, Min teaches wherein the quantum dots in the emission layer comprise InP and do not comprise cadmium (Cd) (paragraphs 73).
Regarding Claim 15, Min teaches wherein the quantum dots in the emission layer each have a core-shell structure comprising a core comprising a first semiconductor crystal and a shell comprising a second semiconductor crystal (paragraphs 68-74).
Regarding Claim 16, Min teaches wherein the first semiconductor crystal comprises InN, InP, InAs, InSb, InAsP, InGaAs, InGaP, GaP, GaN, GaSb, GaAs, ZnS, ZnSe, ZnTe, HgS, HgSe, HgTe, ZnSeS, ZnSeTe, CdS, CdSe, CdTe, CdSeTe, CdZnSe, ZnCdSe, AgInS.sub.2, CuInS, CulnZnS, or any combination thereof, and the second semiconductor crystal comprises ZnS, ZnSe, ZnTe, ZnSeS, ZnSeTe, In.sub.2S.sub.3, Ga.sub.2S.sub.3, or any combination thereof (paragraph 72).
Regarding Claim 17, Min teaches further comprising an electron transport region (a region having 360) between the emission layer and the second electrode, wherein the first electrode is an anode (310), and the second electrode is a cathode (320) (paragraph 54-55 and 89).
Regarding Claim 18, Min teaches wherein the electron transport region comprises ZnO, TiO.sub.2, WO.sub.3, SnO.sub.2, In.sub.2O.sub.3, Nb.sub.2O.sub.5, Fe.sub.2O.sub.3, CeO.sub.2, SrTiO.sub.3, Zn.sub.2SnO.sub.4, BaSnO.sub.3, In.sub.2S.sub.3, ZnSiO, PC.sub.60BM, PC.sub.70BM, Mg-doped ZnO (ZnMgO), Al-doped ZnO (AZO), Ga-doped ZnO (GZO), In-doped ZnO (IZO), Al-doped TiO.sub.2, Ga-doped TiO.sub.2, In-doped TiO.sub.2, Al-doped WO.sub.3, Ga-doped WO.sub.3, In-doped WO.sub.3, Al-doped SnO.sub.2, Ga-doped SnO.sub.2, In-doped SnO.sub.2, Mg-doped In.sub.2O.sub.3, Al-doped In.sub.2O.sub.3, Ga-doped In.sub.2O.sub.3, Mg-doped Nb.sub.2O.sub.5, Al-doped Nb.sub.2O.sub.5, Ga-doped Nb.sub.2O.sub.5, Mg-doped Fe.sub.2O.sub.3, Al-doped Fe.sub.2O.sub.3, Ga-doped Fe.sub.2O.sub.3, In-doped Fe.sub.2O.sub.3, Mg-doped CeO.sub.2, Al-doped CeO.sub.2, Ga-doped CeO.sub.2, In-doped CeO.sub.2, Mg-doped SrTiO.sub.3, Al-doped SrTiO.sub.3, Ga-doped SrTiO.sub.3, In-doped SrTiO.sub.3, Mg-doped Zn.sub.2SnO.sub.4, Al-doped Zn.sub.2SnO.sub.4, Ga-doped Zn.sub.2SnO.sub.4, In-doped Zn.sub.2SnO.sub.4, Mg-doped BaSnO.sub.3, Al-doped BaSnO.sub.3, Ga-doped BaSnO.sub.3, In-doped BaSnO.sub.3, Mg-doped In.sub.2S.sub.3, Al-doped In.sub.2S.sub.3, Ga-doped In.sub.2S.sub.3, In-doped In.sub.2S.sub.3, Mg-doped ZnSiO, Al-doped ZnSiO, Ga-doped ZnSiO, In-doped ZnSiO, or any combination thereof (paragraphs 90-95).
Regarding Claim 19, Min teaches wherein the electron transport region comprises an electron transport layer (364), and the electron transport layer has a thickness of 20 nm to 150 nm (paragraph 98, 364 having a thickness 100nm).
Regarding Claim 20, Min teaches a thin-film transistor (Tr) comprising a source electrode (152), a drain electrode (154), and an activation layer (110) (fig. 1 and paragraph 31); and the light-emitting device of claim 1 (fig. 2 and claim 1 above), wherein the first electrode of the light-emitting device is electrically connected with the source electrode or the drain electrode of the thin-film transistor (fig. 1 and paragraph 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829